Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AA

 

 

 

TWENTY-NINTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

This Twenty-ninth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

 

CSG and Customer agree to the following as of the Effective Date:

 

1.    Customer desires to receive and CSG agrees to provide the Configuration
Compare Report ("CCR") that will allow Customer to obtain compare reports from
CSG that will document differences between Customer's production and test
environments ("QTOK" and "PCOA") in order to keep the two (2) environments
aligned.

 

2.   Therefore, Schedule C, "Recurring Services," of the Agreement is hereby
amended by adding Configuration Compare Report ("CCR") as follows:

 

(a)  Schedule C, “Recurring Services” is amended to add the following to the
list of Recurring Services:

 

Configuration Compare Report ("CCR")

 

(b)  Additionally, Schedule C, "Recurring Services," of the Agreement is further
amended by adding CCR to "Recurring Services Description" as follows:

 

Configuration Compare Report (CCR).  Configuration Compare Report ("CCR") is a
reporting tool that will allow Customer to receive daily reports downloaded by
CSG so that that will support Customer's need to monitor data configuration
differences between its production and test environments (QTOK and PCOA,
respectively).  Information from the CCR will allow Customer to make billing
system configuration decisions that will keep the production and test
environments aligned.  The CCR will be accessed via an SFTP website.  The CCR
will be generated daily via an Excel, comma delimited file, as follows:

 

CCR will be available no later than ***** **, central time, Monday through
Friday (except holidays) and will include data for the current day plus the four
(4) preceding days.  The CCR will provide data for the following fields: UDF,
9xx, DLP/DLQ-EAR

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

*** (*) reports for the daily reports will be provided to Customer to show (i)
what is in the production environment that is not in the test environment and
(ii) what is in the test environment that is not in the production
environment.  The reports will contain the full record of data, not just
exceptions or missing data, with an indicator of discrepancies so Customer will
have the ability to identify the fields on the records that are not aligned.

 

3.    As a result, Schedule F, “Fees,” section entitled “CSG Services,” Section
1. entitled “Processing,” shall be amended to add a new subsection K. entitled
“Charter Compare Report,” as follows:

 

K.  Charter Compare Report (CCR)

Description of Item/Unit of Measure

Frequency

Fee

Configuration Compare Report (CCR) (Note 1)

 

 

1.      Implementation  (Note 1)

*** *******

$********

2.      ******* Maintenance and support (Note 2?)

*******

$********

Note 1:  Implementation shall be as set forth in that certain Statement of Work,
"Configuration Compare Report (CCR) Implementation" (CSG document no. 2312811).

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Joseph P. Murray

 

By:  /s/ Peter E. Kalan

 

Title:  VP Billing

 

Title:  President, CEO

 

Name:  Joseph P. Murray

 

Name:  Peter E. Kalan

 

Date:  5-24-12

 

Date:  5/25/12

 

 

 